                                   1                                UNITED STATES DISTRICT COURT
                                   2                           NORTHERN DISTRICT OF CALIFORNIA
                                   3
                                        LILYA CHIRINKINA,
                                   4                                                    Case No. 18-cv-05980-JCS (PR)
                                                      Petitioner,
                                   5
                                                 v.                                     ORDER OF DISMISSAL
                                   6
                                        DAVID W. JENNINGS, et al.,
                                   7
                                                      Respondents.                      Dkt. No. 10
                                   8

                                   9

                                  10           This federal habeas action will be dismissed as moot because petitioner has
                                  11   obtained the relief she sought. In her petition under 28 U.S.C. § 2241, she objected to
                                  12   being held by Immigration and Customs Enforcement (ICE) without a bond hearing. (Pet.,
Northern District of California
 United States District Court




                                  13   Dkt. No. 1 at 1-2.) Petitioner asked for release on bond or for ICE to hold a bond hearing.
                                  14   (Id. at 2.)
                                  15           Petitioner was granted parole “on the condition of a bond” on October 30, 2018.
                                  16   (Respondent’s Mot. to Dismiss, Dkt. No. 10 at 2.) She since has posted bond and is no
                                  17   longer being held by ICE. (Id.)
                                  18           Because there is now no relief the Court can grant, the petition is DISMISSED as
                                  19   moot. The order to show cause is DISCHARGED.
                                  20           All parties consented to magistrate judge jurisdiction. (Dkt. Nos. 5 and 9.)
                                  21           The Clerk shall terminate all pending motions, enter judgment in favor of
                                  22   respondents, and close the file.
                                  23           IT IS SO ORDERED.
                                  24   Dated: December 17, 2018
                                                                                         _________________________
                                  25
                                                                                         JOSEPH C. SPERO
                                  26                                                     Chief Magistrate Judge
                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        LILYA CHIRINKINA,
                                   7                                                         Case No. 18-cv-05980-JCS
                                                       Plaintiff,
                                   8
                                                v.                                           CERTIFICATE OF SERVICE
                                   9
                                        DAVID W. JENNINGS, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12           I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
Northern District of California
 United States District Court




                                       District Court, Northern District of California.
                                  13

                                  14          That on December 17, 2018, I SERVED a true and correct copy(ies) of the attached, by
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15   depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Lilya Chirinkina ID: A Number: 75729501
                                       Mesa Verde Detention Facility
                                  18   425 Golden State Avenue
                                       Bakersfield, CA 93301
                                  19

                                  20

                                  21   Dated: December 17, 2018

                                  22
                                                                                        Susan Y. Soong
                                  23                                                    Clerk, United States District Court
                                  24
                                                                                        By:________________________
                                  25
                                                                                        Karen Hom, Deputy Clerk to the
                                  26                                                    Honorable JOSEPH C. SPERO

                                  27

                                  28
                                                                                         2
